DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
 
Claim status in the amendment received on 5/3/2022:
Claims 1, 19 and 20 have been amended.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, 19 and 20, the following limitations are not adequately supported by the specification:
“based on a status of the meetings host application being a first status, the selectable option is further configured to cause the presentation command to be sent to either one of (i) the first meeting service in accordance with the first structure or (ii) the second meeting service in accordance with the second structure to facilitate the operation associated with the presentation of the meeting, and 
based on the status of the meetings host application being a second status, the selectable option is further configured to cause the presentation command to be sent to a web browser to facilitate the operation associated with the presentation of the meeting;”. 

As to the claim(s) that are dependent on claim(s) 1, 19 or 20, the dependent claim(s) are also rejected under 112(a) for the same reason of their base claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Asthana et al. (Pub. No.: US 20070285503 A1) in view of Rosenberg (Pub. No.: US 20180012191 A1) and further in view of Long et al. (Pub. No.: US 20050010639 A1).
As to claim 1, Asthana teaches a computing system configured to execute a meetings host application that facilitates presentation of an online meeting, the meetings host application engaging with a first meeting service or a second meeting service to provide the presentation of the online meeting (paragraph [0009]), said computing system comprising: one or more processors (paragraph [0097]); and
one  or  more  computer-readable  hardware storage devices that store instructions that are executable by the one or more processors to cause the computing system to (paragraph [0096]):
receive a command activating a join meeting control (paragraph [0041], “The user interface 76 may implement additional functionality enabling a user to employ the user interface 76 as an endpoint to join a conference session hosted by one or more of the servers 18-22”); determine that the join meeting control is associated with a meeting offered by the second meeting service (paragraph [0041], “.. join a conference session hosted by one or more of the servers 18-22”);
display a selectable option that controls an operation associated with a presentation of the meeting, wherein: the selectable option has a same visual appearance regardless of whether the meeting is presented using the first meeting service or the second meeting service (paragraph [0047], i.e. unified user interface commands or functionalities, and paragraph [0048]), selection of the selectable option when the meeting is presented using the first meeting service results in a presentation command being issued to control the operation associated with the presentation of the meeting, the presentation command having a first structure designed to operate in accordance with the first meeting service (paragraph [0045], i.e. a converted command intended for a first conference server teaches a command having a first structure, and paragraph [0046]), selection of the selectable option when the meeting is presented using the second meeting service also results in the presentation command being issued to control the operation associated with the presentation of the meeting, the presentation command now having a different, second structure designed to operate in accordance with the second meeting service, such that use of the first meeting service or the second meeting service governs whether the presentation command is structured according to the first structure or the second structure (paragraph [0045], i.e. a converted command intended for a second conference server teaches a command having a second structure, and paragraph [0046]); 
based on a status of the meetings host application being a first status (paragraph [0045], a received command from a user at the meeting application teaches a first status of the application), the selectable option is further configured to cause the presentation command to be sent to either one of (i) the first meeting service in accordance with the first structure or (ii) the second meeting service in accordance with the second structure to facilitate the operation associated with the presentation of the meeting (paragraph [0045], i.e. a converted command intended for a first conference server teaches a command having a first structure, and paragraph [0046]), and 
based on the status of the meetings host application being a second status (paragraph [0045], a received command from a user at the meeting application teaches a second status of the application), the selectable option is further configured to cause the presentation command to be sent to facilitate the operation associated with the presentation of the meeting (paragraph [0045], i.e. a converted command intended for a first conference server teaches a command having a first structure, and paragraph [0046]); 
join the meeting, which is associated with the second meeting service (paragraph [0041], “The user interface 76 may implement additional functionality enabling a user to employ the user interface 76 as an endpoint to join a conference session hosted by one or more of the servers 18-22”); and while the meeting is being presented and in response to  the selectable option being selected, control the operation associated with the presentation of the meeting by issuing the presentation command, which is structured to have the second structure (paragraphs [0045]-[0046]).
Asthana does not explicitly teach determining the meeting service based on parsing the join meeting control and sending a command to a web browser.
However, in the same field of endeavor (online meetings) Rosenberg teaches 
join meeting control is activated in response to a parse operation during which information that is embedded in the join meeting control is parsed (paragraph [0062], i.e. the URL string); and
determine, based on the parsed information, that the join meeting control is associated with a meeting offered by the second meeting service (paragraph [0062], “causes the client device to send to meeting service 110 a join request for a user to join a meeting in the PMR identified by “hostname.”, i.e. the HTTP request requires parsing the URL for host for HTTP header host).
Based on Asthana in view of Rosenberg, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining the meeting service based on parsing the join meeting control (taught by Rosenberg) with connecting clients to multiple meeting services (taught by Asthana) in order to provide meeting participants with an easy to connect to the meetings.
Asthana in view of Rosenberg does not explicitly teach sending the command to a web browser.
However, in the same field of endeavor (meeting systems) Long teaches based on the status of the meetings host application being a second status, the selectable option is further configured to cause the presentation command to be sent to a web browser to facilitate the operation associated with the presentation of the meeting (paragraph [0267], i.e. using a web-based browser the commands are directed to the browser).
Based on Asthana in view of Rosenberg and further in view of Long, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate sending meeting command to a web browser (taught by Long) with determining the meeting service based on parsing the join meeting control (taught by Rosenberg) with connecting clients to multiple meeting services (taught by Asthana) in order to provide meeting participants with an easy to connect to the meetings and in order to make the meeting more accessible.

As to claim 2, Asthana teaches wherein a venue system provides the meetings host application, and wherein the venue system is a room system (paragraph [0041], “..The user interface 76 may implement additional functionality enabling a user to employ the user interface 76 as an endpoint to join a conference session hosted by one or more of the servers 18-22..”).
As to claim 3, Asthana teaches wherein the meetings host application is native to the first meeting service (paragraph [0016], “…The conference adapter 16 is coupled to a first conference server 18, a second conference server 20, and a third conference server 22…”).

As to claim 4, Rosenberg further teaches wherein the join meeting control includes a uniform resource locator (URL) (paragraph [0062]). The limitations of claim 4 are rejected in view of the analysis of claim 1 above, and the rationale to combine, as discussed in claim 1, applies here as well.

As to claim 5, Rosenberg further teaches wherein the URL is received in a meeting invitation (paragraph [0062]). The limitations of claim 5 are rejected in view of the analysis of claim 1 above, and the rationale to combine, as discussed in claim 1, applies here as well.
As to claim 6, Rosenberg further teaches wherein the meeting invitation is accessed from a calendar (paragraph [0062] and fig. 5). The limitations of claim 6 are rejected in view of the analysis of claim 1 above, and the rationale to combine, as discussed in claim 1, applies here as well.
As to claim 7, Rosenberg further teaches wherein the embedded information in the  join meeting control is reviewed to detect a pattern (paragraph [0062] “a personal URL “http://meetingplace.ciscospark.com/hostname” 505 owned by “hostname””). The limitations of claim 7 are rejected in view of the analysis of claim 1 above, and the rationale to combine, as discussed in claim 1, applies here as well.

As to claim 8, Asthana teaches wherein the selectable option is a mute button (paragraph [0046]).

As to claim 9, Asthana teaches wherein the meetings host application engages with a plurality of peripheral devices (fig. 1, 16, 12 and 14).

As to claim 10, Rosenberg further teaches wherein the join meeting control is included in a calendar invite (paragraph [0062] and fig. 5). The limitations of claim 10 are rejected in view of the analysis of claim 1 above, and the rationale to combine, as discussed in claim 1, applies here as well.

As to claim 13, Asthana teaches wherein  the selectable  option  is an end meeting button (paragraph [0029]).
As to claim 15, Rosenberg further teaches wherein the join meeting control is received in a message (fig. 8).
Asthana in view of Rosenberg does not explicitly teach using a chat message.
However, since the join meeting control is a typical URL that could be shared via different communication methods, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate utilizing chat messaging to receive the join meeting control with determining the meeting service based on parsing the join meeting control (taught by Rosenberg) with sending meeting command to a web browser (taught by Long) with determining the meeting service based on parsing the join meeting control (taught by Rosenberg) with connecting clients to multiple meeting services (taught by Asthana) in order to provide meeting participants with an easy to connect to the meetings and in order to make the meeting more accessible, and in order to make sure the recipient receive the join meeting control by utilizing the most suitable communication method.

As to claim 18, Asthana teaches wherein the presentation command is subsequently issued, and wherein the presentation command is structured to have the first structure (paragraph [0045]).

	As to claim 19, the limitations of claim 19 are substantially similar to claim 1. Please refer to claim 1 above.

As to claim 20, the limitations of claim 20 are substantially similar to claim 1. Please refer to claim 1 above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Asthana et al. (Pub. No.: US 20070285503 A1) in view of Rosenberg (Pub. No.: US 20180012191 A1) and Long et al. (Pub. No.: US 20050010639 A1) and further in view of Kanevsky et al. (Pub. No.: US 20140214426 A1).
As to claim 11, Asthana in view of Rosenberg and further in view of Long does not explicitly teach converting speech to text during the meeting.
However,  in the same field of endeavor (online meetings) Kanevsky teaches while the meeting is being presented, speech is converted to text (paragraph [0035]).
Based on Asthana in view of Rosenberg and Long and  further in view of Kanevsky, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate converting speech to text during the meeting (taught by Kanevsky) with sending meeting command to a web browser (taught by Long) with determining the meeting service based on parsing the join meeting control (taught by Rosenberg) with connecting clients to multiple meeting services (taught by Asthana) in order to provide meeting participants with an easy to connect to the meetings and in order to make the meeting more accessible, and in order to enhance the accessibility of the meeting.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Asthana et al. (Pub. No.: US 20070285503 A1) in view of Rosenberg (Pub. No.: US 20180012191 A1) and Long et al. (Pub. No.: US 20050010639 A1) and further in view of Beran et al. (Pub. No.: US 20150142895 A1).
As to claim 12, Asthana in view of Rosenberg and further in view of Long does not explicitly teach tagging participant using facial recognition.
However,  in the same field of endeavor (online meetings) Beran teaches while  the  meeting  is  being  presented,  facial  recognition  is  performed  and  causes participants  to  be  visually  tagged  with  an  identity (paragraph [0082]).
Based on Asthana in view of Rosenberg and Long and further in view of Beran, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate tagging participant using facial recognition (taught by Beran) with sending meeting command to a web browser (taught by Long) with determining the meeting service based on parsing the join meeting control (taught by Rosenberg) with connecting clients to multiple meeting services (taught by Asthana) in order to provide meeting participants with an easy to connect to the meetings and in order to make the meeting more accessible, and in order to enhance meeting experience.

	
Claims 14 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Asthana et al. (Pub. No.: US 20070285503 A1) in view of Rosenberg (Pub. No.: US 20180012191 A1) and Long et al. (Pub. No.: US 20050010639 A1) and further in view of Winterstein (Pub. No.: US 20140340468 A1).
As to claim 14, Asthana in view of Rosenberg and further in view of Long does not explicitly teach utilizing touch screen.
However,  in the same field of endeavor (online meetings) Winterstein teaches meetings  host  application  is configured  to  provide  input  controls  on  a  touch controller display (paragraph [0015]).
Based on Asthana in view of Rosenberg and Long and further in view of Winterstein, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate utilizing touch screen (taught by Winterstein) with sending meeting command to a web browser (taught by Long) with determining the meeting service based on parsing the join meeting control (taught by Rosenberg) with connecting clients to multiple meeting services (taught by Asthana) in order to provide meeting participants with an easy to connect to the meetings and in order to make the meeting more accessible, and in order to make the system more easy to use and user friendly.

As to claim 17, Asthana teaches wherein the  meetings  host  application is configured  to  display  a  plurality  of  controls (paragraph [0047]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Asthana et al. (Pub. No.: US 20070285503 A1) in view of Rosenberg (Pub. No.: US 20180012191 A1) and Long et al. (Pub. No.: US 20050010639 A1) and further in view of Cheshire (Pub. No.: US 20070112814 A1).
As to claim 16, Asthana in view of Rosenberg and further in view of Long does not explicitly teach examining chat message for malicious content.
However,  in an analogous art (improving security in electronic messaging) Cheshire teaches chat  message  is  examined  to  determine  if  the  chat  message  includes  malicious content (paragraph [0006]).
Based on Asthana in view of Rosenberg and Long and further in view of Cheshire, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate examining chat message for malicious content (taught by Cheshire) with utilizing chat messaging to receive the join meeting control with determining the meeting service based on parsing the join meeting control (taught by Rosenberg) with sending meeting command to a web browser (taught by Long) with determining the meeting service based on parsing the join meeting control (taught by Rosenberg) with connecting clients to multiple meeting services (taught by Asthana) in order to provide meeting participants with an easy to connect to the meetings and in order to make the meeting more accessible, and in order to make sure the recipient receive the join meeting control by utilizing the most suitable communication method, and in order to enhance the security of the conferencing system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        6/12/2022